In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1041V
                                     Filed: February 2, 2015
                                           Unpublished

****************************
CHRISTINE HALEY,                       *
                                       *
                    Petitioner,        *       Ruling on Entitlement; Concession;
                                       *       Influenza or Flu Vaccine; Adhesive
                                       *       Capsulitis; Shoulder Injury Related to
SECRETARY OF HEALTH                    *       Vaccine Administration; SIRVA;
AND HUMAN SERVICES,                    *       Special Processing Unit
                                       *
                    Respondent.        *
                                       *
****************************
Joseph Pepper, Esq. (acting for Ronald Homer), Conway, Homer & Chin-Caplan, P.C.,
      Boston, MA, for petitioner.
Ann Martin, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

      On October 27, 2014, Christine Haley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered adhesive capsulitis
which was caused by the flu vaccine she received on January 16, 2013. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On January 29, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent believes petitioner’s injury “is consistent with
a shoulder injury related to vaccine administration (SIRVA)” (id. at 1) and agrees that
“the injury to petitioner’s right shoulder was caused-in-fact by the administration of her

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
January 16, 2013 flu vaccine” (id. at 4). Respondent further agrees that petitioner’s
injury lasted for more than six months and “is not due to factors unrelated to the
administration of the flu vaccine.” Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2